NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          APR 12 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

FRANCIS GRANDINETTI,                             No. 07-16339

               Plaintiff - Appellant,            D.C. No. CV-07-00821-PHX-
                                                 MHM
  v.

FTC SEG. UNIT STAFF; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Mary H. Murguia, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Francis Grandinetti, an Arizona state prisoner, appeals pro se from the

district court’s judgment dismissing, under the “three strikes” provision of 28

U.S.C. § 1915(g), his 42 U.S.C. § 1983 action alleging constitutional violations.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1915(g). Andrews v. King, 398 F.3d 1113, 1118 (9th Cir. 2005).

We affirm.

      Grandinetti has waived any issue on appeal by failing to make any

arguments in his opening brief. See Indep. Towers of Wash. v. Washington, 350
F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider any claims that were not

actually argued in appellant’s opening brief.”).

      Grandinetti’s requests set forth in letters submitted March 13, 2009 and June

12, 2009 are denied.

      AFFIRMED.




                                          2                                  07-16339